mene eh
a
4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Optima Media Group Limited, et ai., FEB 0 5 2020. ..

Plaintiffs,

17 Civ. 01898 (AJN)
—V—

ORDER
Bloomberg L.P.

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to Court’s August 8, 2019 Order in the above-captioned matter, fact discovery
was scheduled to close on November 15, 2019, with a post-discovery status conference
scheduled for February 14, 2020. In light of those deadlines, it is hereby ORDERED that by

February 9, 2020, the parties shall meet and confer and submit a joint letter to the Court. The
joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
Program for settlement discussions;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

  
 

Dated: February 5 , 2020
New York, New York

 

 

Ve
ALISON J. NATHAN
nited States District Judge

LA\
5,

 

 
